DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on April 16, 2021 is acknowledged.
	The examiner notes that Applicant’s response is technically considered an incomplete response.  Per MPEP 809.02(a) a complete response to an election of species must include identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. It is the examiner’s opinion that claims 11-13 are drawn to the non-elected embodiment of Species II (figs. 18-19).  Applicant traversed the withdrawal of claims 11-13 in an interview requesting clarification (see interview summary).  The traversal is on the ground(s) that claims 11-13 are drawn to the elected embodiment of Species I (figs. 14-16).  With respect to claim 11, the claims are drawn to a connection member connected to  the hydrophilic foam member.  The examiner first notes that the term “connection member” is only used in reference to figs. 18 and 19 (paragraphs 32-34 and 74-84) and not the elected embodiment.  Further, claim 11 is dependent on claim 1 which recites a mouthpiece having only a hydrophilic foam member and a portion of a conduit.  In the elected embodiment (figs. 14-16), the hydrophilic foam member is represented by element 100 and the portion of a conduit appears to be representative by element 104.  As seen in the elected embodiment of figs. 11-14, the embodiment does not have an 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/373,555, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 1, the prior-filed application fails to provide support for a mouthpiece having only a hydrophilic foam member and a portion of a conduit.  For example, paragraph 30 discloses that “The mouthpiece 12 can include a first foam anchoring member 100, a second member 102 annularly disposed about the first foam anchoring member 100, a first tubular member 104 partially disposed within the first foam anchoring member 100 and supported by the second member 102”.  Similarly, the embodiment in fig. 1A shows tube 104, first foam anchoring member 100 and front surface 132 (which the examiner notes is not disclosed in paragraph 34 of the specification to be a part of the foam member 100; conversely, the front surface 132 appears to be positioned about foam member 100).  
Provisional application 62/265,172 also does not provide adequate support for the claimed matter for the same reasons discussed above.
As such, claims 1-10 are examined using a filing date of 8/2/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on April 16, 2021.  As directed by the amendment: claims 14-19 have been cancelled, and claims 21-26 have been added.  Thus, claims 1-13 and 20-26 are presently pending in this application with claims 11-13 presently withdrawn.

	
Claim Objections
Claims 1, 3, 6, 10, and 20 are objected to because of the following informalities:  
Claim 1 should be amended in line 3 to recite “a vestibule” to correct for grammar.
Claim 3 should be amended to recite “the mouth cavity to keep claim language consistent.
Claim 6 should be amended to recite “the supply source of vacuum” in line 1 to keep claim language consistent.
Claim 6, line 2 should be amended to recite “[[the]] a flow” to provide antecedent basis for the flow.
Claim 10, line 5 should be amended to recite “of the hydrophilic foam member” to correct for grammar.
Claim 20, line 3 should be amended to recite “a mouthpiece having (i) [[having]] a…” to correct for grammar.
Regarding claim 20, line 4 should be amended to recite “[[the]] a dental arch” to provide antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear if “the fluid conduit” in line 2 of the claim refers to “the portion of a conduit” or “the fluid conduit extension member”.  For examination purposes, the term was interpreted to mean “the fluid conduit extension member”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21, 23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahlmann (US 6068477).
Regarding claim 20, Mahlmann discloses a system for removing fluid from a mouth cavity of a user (1:11:13) consisting essentially of:
a mouthpiece having (i) a hydrophilic foam member (foam covering 14 in fig. 7; 3:51-53 discloses the covering being made from polyurethane) operable to shape to the dental arch (1:62-66 discloses that the mouthpiece can be bent into a specific shape and fig. 5 shows the mouthpiece adopting a curved configuration, indicating that the mouthpiece is capable of being bent to shape to the dental arch) and (ii) a portion of a conduit in fluid communication with the hydrophilic foam member (portion of plastic tube 12 in fig. 7 disposed within the foam member which is in communication through the distal opening of the tube; see below) and a fluid conduit extension member coupled to the portion of the conduit (connector end section 16 in fig. 7; see below). 

    PNG
    media_image1.png
    256
    792
    media_image1.png
    Greyscale

The examiner also notes that even though Mahlmann discloses that a wire (18 in fig. 3) is part of the mouthpiece, Mahlmann still anticipates the claim as the transitional phrase “consisting essentially” of only limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03.  A review of Applicant’s specification found no clear indication what it regarded as constituting a material change in the basic and novel characteristics of the invention.  To the contrary, fig. 5 and paragraph 46 of Applicant’s specification discloses a “metal deformable support member” 111 which appears equivalent to Mahlmann’s wire.
Regarding claim 21, Mahlmann discloses a system for transferring fluid with respect to a body cavity (1:11-13), comprising: a hydrophilic foam member (foam covering 14 in fig. 7; 3:51-53 discloses the covering being made from polyurethane) operable to shape to the body cavity (1:62-66 discloses that the mouthpiece can be bent into a specific shape indicating that is can be shaped to a body cavity); a terminal end connector configured for fluid communication with the hydrophilic foam member (hollow plastic tube 12 in fig. 1); and a fluid conduit configured to connect to the terminal end connector (“usual flexible tube of a central vacuum pump” in 2:63-3:1).
Regarding claim 23, Mahlmann discloses the hydrophilic foam member is configured to be exposed to a fluid passage through the terminal end connector (see below).

    PNG
    media_image2.png
    222
    498
    media_image2.png
    Greyscale

Regarding claim 25, Mahlmann discloses the hydrophilic foam member contacts the terminal end connector (fig. 3 shows the foam 14 positioned about tube 12 and contacting the outer surface).
Regarding claim 26, Mahlmann discloses the terminal end connector is configured to be coupled to the hydrophilic foam member (fig. 3 shows the tube 12 physically coupled to the hydrophilic foam member).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe (US 2701916) in view of Asum (US 20180014920).
Regarding claim 1, Jarboe discloses a system for providing fluid to and/or removing fluid from a mouth cavity of a user (fig. 1 and 1:15-17 discloses an saliva ejector), the mouth cavity having a dental arch with a biting surface and vestibule on an outer side of the dental arch, and a gum line on an inner side of the dental arch (a mouth cavity of a patient would inherently have these features), the system comprising: 
a mouthpiece (fig. 5) having only (i) a member operable to shape to the dental arch (tubular member 39 in fig. 5; fig. 1 shows the tubular member shaped to the dental arch), (ii) a portion of a conduit in fluid communication with the member (T-shaped tubular fitting 37 in fig. 5; the fitting would be in communication with the hydrophilic foam member through an opening similar to the opening shown below), and 

    PNG
    media_image3.png
    291
    458
    media_image3.png
    Greyscale

a fluid conduit extension member coupled to the portion of the conduit (hook portion 15 in fig. 1; 2:59-64 discloses that the connector 37 is connected to hook portion 15 as shown in fig. 1).
Jarboe discloses that the member is a flexible, resilient one-piece member made from any suitable durable material (2:5-11).  However, Jarboe does not teach or disclose the tubular member being a hydrophilic foam member. 
Asum teaches a substantially similar system (fig. 1) which is adapted to suction saliva and other fluid from a mouth cavity (paragraph 1). Asum further teaches that the system comprises a mouthpiece having a hydrophilic foam member (absorption body 111 in fig. 1; paragraph 18 discloses the body being made from a soft open foam and paragraph 20 discloses that the absorption body accepts saliva, indicating that it is hydrophilic) operable to shape to the dental arch (fig. 1 shows the mouthpiece positioned along the dental arch) and a portion of a conduit in fluid communication with the hydrophilic foam member (suction part 103 in fig. 1 is in communication with the foam member through holes 104 in fig. 2B).  Asum further teaches that the hydrophilic foam member is a flexible, resilient material (paragraph 13) and acts as a noise shield, which dampens the suction noise (paragraph 20).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tubular member of Jarboe to be made from a soft, open cell hydrophilic foam member, as taught by Asum, since Asum teaches that this material is suitable for fluid transport (paragraph 87) and provides the added advantage of making the dental treatment more silent by providing noise dampening (paragraph 20).
Regarding claim 2, in the modified system of Jarboe, Asum discloses the hydrophilic foam is an open cell foam (paragraph 87 discloses the foam has open cells).
Regarding claim 3, in the modified system of Jarboe, Jarboe discloses the hydrophilic foam is formed into a substantially U-shape to fit within the mouth of the user along the gum line (fig. 1 shows the member in a U-shape and positioned along the gum line interior to the dental arch).  The examiner also notes that Asum discloses that the hydrophilic foam is formed into a substantially U-shape (fig. 1).
Regarding claim 4, in the modified system of Jarboe, Asum discloses the hydrophilic foam includes an open cell foam (paragraph 87).   In modified Jarboe, Jarboe discloses a vacuum drawn at substantially one location of the hydrophilic foam member is drawn throughout the hydrophilic foam member (a vacuum would be drawn at a location in the fitting 37 similar to the location designated below and would be transmitted throughout the foam due to the open cells).

    PNG
    media_image4.png
    291
    458
    media_image4.png
    Greyscale

Regarding claim 9, in the modified system of Jarboe, Jarboe discloses the portion of the conduit includes: a terminal end that is enclosed and encompasses a portion of the hydrophilic foam member therein (horizontal portion 38 in fig. 5 is shown to be completely circumscribing a portion of the tubular member 39 and is therefore considered to be enclosed and encompassing a portion of the foam member; the examiner notes that this interpretation appears consistent with Applicant’s specification in figs. 14-16 which show the terminal end  completely circumscribing the foam member); and a passage in fluid communication with the hydrophilic foam member (fig. 5 shows the horizontal portion 38 receiving the tubular member 39, indicating that it must have a passage to transmit suction to the tubular member).
Regarding claim 10, in the modified system of Jarboe, Jarboe discloses the portion of the conduit includes: a terminal end portion that encompasses a portion of the hydrophilic foam member therein (horizontal portion 38 in fig. 5); and a passage in fluid communication with the hydrophilic foam member (fig. 5 shows the horizontal portion 38 receiving the tubular member 39, indicating that it must have a passage which would be in fluid communication with the foam member).
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otis (US 2637106) in view of Mahlmann (US 20060024641).
Regarding claim 21, Otis discloses 
a system for transferring fluid with respect to a body cavity (fig.1; 1:1-7 discloses the system ejects saliva), comprising: a member (resilient pad 26 in fig. 2) operable to shape to the body cavity (fig. 3 shows the bottom of pad 26 shaping to the curvature of the patient’s mouth); a terminal end connector configured for fluid communication with the member (tube 20 in fig. 2); and a fluid conduit configured to connect to the terminal end connector (stem 10 in fig. 1).
Otis further discloses that the member (26 in fig. 2) can be sponge rubber but that any other material which has similar softness and resilience would also serve (3:63-70).  However, Otis does not explicitly teach or disclose the member being hydrophilic foam.  
Mahlmann teaches a similar device for transferring fluid with respect to the body (paragraph 4 discloses removal of fluid during a dental or medical procedure) which comprises a hydrophilic foam member (flexible cushioning aspirator tip 66 in fig. 9 is disclosed in paragraph 34 to be a polyurethane, polyether based foam).  Mahlmann further teaches the use of the hydrophilic foam member as an alternative to rubber (paragraph 7 discloses that rubber or foam can be used).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the member of Otis to be a hydrophilic foam member since Mahlmann discloses that foam can be substituted for rubber and provides the added advantage of providing a cushioning effect while allowing for greater suction (paragraph 34).   
Regarding claim 22, in the modified system of Otis, Mahlmann discloses the hydrophilic foam member includes an open cell foam (paragraph 21).
Regarding claim 23, in the modified system of Otis, Otis discloses the hydrophilic foam member is configured to be exposed to a fluid passage through the terminal end connector (see below).

    PNG
    media_image5.png
    411
    406
    media_image5.png
    Greyscale

Regarding claim 24, in the modified system of Otis, Otis discloses the terminal end connector is adhered to an exterior surface of the fluid conduit (3:13-27 discloses that ring 20 is “tightly seated” against the outer surface of tapered portion 18; the examiner notes that “adhered” is interpreted to mean “to stay attached” and that due to the “tightly seated” connection between the connector and the exterior surface of the fluid conduit, the connector is adhered to the exterior surface).
Regarding claim 25, in the modified system of Otis, Otis discloses the hydrophilic foam member contacts the terminal end connector (see below).

    PNG
    media_image6.png
    411
    406
    media_image6.png
    Greyscale

Regarding claim 26, in the modified system of Otis, Otis discloses the terminal end connector is configured to be coupled to the hydrophilic foam member (fig. 3 shows that the tube 20 is configured for both direct coupling and fluidic coupling with the pad 26).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe in view of Asum, as applied to claim 1 above, and further in view of Vaska (US 20090123886).
Regarding claims 5 and 8, modified Jarboe teaches all of the claimed limitations set forth in claim 1, as discussed above.  Jarboe further discloses that the fluid conduit extension member transmits suction (1:81-2:2 discloses that element 13 is a suction hose), indicating that there would necessarily be some sort of suction source; however, modified Jarboe does not explicitly disclose a supply source of a vacuum [claim 5]/fluid [claim 8] coupled to the fluid conduit extension member.
Vaska is directed towards a system for suctioning saliva from a mouth cavity (paragraph 32) using a system (fig. 7F) having a fluid conduit extension member (tube 122 in fig. 7E) which is coupled to a supply source of a vacuum/fluid (vacuum source 120 fig. 7E; paragraph 128; the examiner notes that this interpretation of “fluid source” appears consistent with Applicant’s specification in paragraph 80 which defines the fluid source as drawing a vacuum).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Jarboe to include the vacuum source of Vaska coupled to the suction hose of Jarboe (13 in fig. 1) for the purpose of rendering the device of Jarboe operable for its intended purpose of providing suction which can be transmitted through the fluid conduits to the mouth cavity.
Regarding claim 6, modified Jarboe teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above.  Vaska further discloses that the vacuum source comprises a pump (pump 130 in fig. 7E) and the source comprises a controller (control electronics 126 in fig. 7E).  However, Vaska does not explicitly teach or disclose that that the controller is configured to regulate the flow of saliva through the fluid conduit.  
However, in a separate embodiment (fig. 25; paragraph 173), Vaska teaches a source of vacuum (vacuum pump 492 in fig. 25) which comprises a controller (“electronic controller” in paragraph 173) which receives data from a pressure sensor to regulate the level of negative pressure, which would regulate the flow of saliva (paragraph 173).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the controller of modified Jarboe to be configured to regulate the flow of saliva through the fluid conduit, as taught by the second embodiment of Vaska, for the purpose of maintaining a the suction level at a desired level (paragraph 173).
Regarding claim 7, in the modified system of Jarboe, Jarboe discloses the supply source of the vacuum is portable (paragraph 128).

Examiner Note
	The examiner notes that Asum appears to be capable of being used in a 102(a)(1) rejection for the independent claim 1 and several dependent claims.  
	For example, Asum discloses a system (fig. 1) having a mouthpiece having only a hydrophilic foam member (absorption body 111; paragraph 87) operable to shape to the dental arch (fig. 1) and a portion of a conduit in fluid communication with the hydrophilic foam member (suction part 103 in fig. 1) and a fluid conduit extension coupled to the portion of the conduit (exposed part 102 in fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783